     Case 4:15-cr-00654 Document 190 Filed on 11/16/20 in TXSD Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                        '
                                                '
       v.                                       '    CRIMINAL NO. 4:15-654-2
                                                '
ABRAHAM JOSE SHIERA-                            '
BASTIDAS,                                       '
         Defendant.                             '

                          CERTIFICATE OF SERVICE OF
                      PRELIMINARY ORDERS OF FORFEITURE

       The undersigned certifies that in accordance with 21 U.S.C. § 853(n)(1), the

United States sent Notice and a copy of the Preliminary Order of Forfeiture (Second)

to each of the third parties listed below:

 Third Party                   Document(s)        Method of Service and Date
                               Served
 Abraham Shiera’s wife         POF ($978,939.23), Sent by FedEx on 09/22/2020 to residence
                               Doc. 9; and        (signed for on 09/23/2020)
                               POF (2d), Doc. 188

 Individual    with    initials POF (2d), Doc. 188   Sent to personal email 09/28/2020; received
 CASG                                                response same day that no objection

 Wife of individual with POF (2d), Doc. 188          Sent to personal email 09/28/2020
 initials CASG

 Tholla Enterprises Corp.      POF (2d), Doc. 188    Emailed to attorney 09/28/2020. Service
                                                     accepted by Ann St. Peter-Griffith at
                                                     Kasowitz Benson Torres LLP

 Glorius Assets Inc.           POF (2d), Doc. 188    Emailed to attorney 09/28/2020. Service
                                                     accepted by Ann St. Peter-Griffith at
                                                     Kasowitz Benson Torres LLP
     Case 4:15-cr-00654 Document 190 Filed on 11/16/20 in TXSD Page 2 of 2




 Freestar Investments Inc.   POF (2d), Doc. 188   Emailed to attorney 09/28/2020. Service
                                                  accepted by Ann St. Peter-Griffith at
                                                  Kasowitz Benson Torres LLP

 Harmony Ventures Ltd.       POF (2d), Doc. 188   Emailed to attorney 09/28/2020. Service
                                                  accepted by Ann St. Peter-Griffith at
                                                  Kasowitz Benson Torres LLP



As stated in the Notices, any claims were due to be filed on or before October 29,

2020. No claims have been filed.


                                                  Respectfully submitted,

                                                  RYAN K. PATRICK
                                                  United States Attorney

                                          By:      s/Kristine E. Rollinson
                                                  Kristine E. Rollinson
                                                  SDTX Federal No. 16785
                                                  Assistant United States Attorney
                                                  1000 Louisiana, Suite 2300
                                                  Houston, Texas 77002
                                                  tel. (713) 567-9000




                             CERTIFICATE OF SERVICE

       A true and correct copy of this pleading was served on all parties of record via
electronic court filing on November 16, 2020.

                                                       s/Kristine E. Rollinson
                                                        Kristine E. Rollinson



                                             2
